At the January term this cause was dismissed for failure to file briefs. During the term *Page 514 
motion was filed by defendants in error to set aside the order of dismissal and affirm the judgment of the lower court.
Upon the authority of Merchants'   Planters' Ins. Co. v.Crane et al., 31 Okla. 713, 123 P. 1127, and McKain v. J. I.Case Threshing Mach. Co. 35 Okla. 164, 128 P. 895, the original opinion is withdrawn, the order of dismissal is set aside, and this opinion affirming the judgment of the lower court is filed in its stead.
The judgment should, therefore, be affirmed.
By the Court: It is so ordered.